 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   LIUDMYLA IEGOROVA,                                No. 2:19-cv-01553-TLN-KJN
12                      Plaintiff,                     ORDER
13          v.
14   XAVIER BECERRA,
15                      Defendant.
16

17          Plaintiff Liudmyla Iegorova, proceeding pro se, commenced this action and requested

18   leave to proceed in forma pauperis. (ECF Nos. 1–2.) The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 2, 2019, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen (14) days after service of the findings and

23   recommendations. (ECF No. 3.) Plaintiff has not filed any objections to the findings and

24   recommendations.

25          Although it appears from the docket that Plaintiff’s copy of the Findings and

26   Recommendations were returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

27   keep the Court apprised of Plaintiff’s current address at all times. Pursuant to Local Rule 182(f),

28   service of documents at the record address of the party is fully effective.
                                                       1
 1          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1). Having reviewed the file under the applicable legal

 5   standards, the Court finds the Findings and Recommendations to be supported by the record and

 6   by the magistrate judge’s analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Findings and Recommendations (ECF No. 3) are adopted in full;

 9          2. The action is DISMISSED for lack of subject matter jurisdiction pursuant to the

10   substantiality doctrine and Federal Rules of Civil Procedure 12(b)(1) and 12(h)(3);

11          3. Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED as moot; and

12          4. The Clerk of the Court is ordered to close this case.

13          IT IS SO ORDERED.

14   Dated: October 29, 2019

15

16

17
                                       Troy L. Nunley
18                                     United States District Judge

19

20
21

22

23

24

25

26
27

28
                                                     2
